UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/14 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus Satellite Alpha Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified International Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Diversified International Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Diversified International Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what we believe to be a major change in market leadership. Over the reporting period’s first half, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the reporting period’s second half, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research may be the best way to identify the likely winners and losers. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Diversified International Fund’s Class A shares produced a total return of 1.93%, Class C shares returned 1.54%, and Class I shares returned 2.02%. 1 This compares with a 4.44% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), during the same period. 2 Improving economic conditions helped support mild gains in developed international stock markets over the reporting period. The fund produced lower returns than its benchmark, mainly due to two of its underlying investments’ focus on higher quality, lower volatility stocks that lagged market averages over the reporting period’s first half. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest primarily in stocks issued by foreign companies. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. The Dreyfus Investment Committee will rebalance the fund’s investments in the underlying funds at least annually, but may do so more often in response to market conditions. As of April 30, 2014, the fund’s market value was allocated as follows: Underlying Funds (%) Dreyfus/Newton International Equity Fund 29.51 Dreyfus International Equity Fund 27.86 International Stock Fund 21.35 Dreyfus International Value Fund 11.59 Dreyfus Emerging Markets Fund 9.69 Some of the underlying funds tend to have relatively low measured volatility, which is reflected in a low measured volatility in the fund. This position may potentially The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) cushion declines in weak markets, but during this reporting period where the market was strong, the underlying funds’ low measured volatility resulted in lesser gains for the fund. Recovering Global Economy Fueled Developed Markets’ Gains Investors in developed markets responded positively to improving economic conditions over the reporting period.After several years of weakness in Europe, investors warmed to the equity markets’ opportunities as growth picked up in core countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies. In the United Kingdom, investor sentiment improved and stocks rallied when fears of economic stagnation failed to materialize. Meanwhile, the gradual U.S. economic recovery continued despite the dampening effects of harsh winter weather. However, the Japanese stock market pulled back during the reporting period as it digested earlier gains stemming from aggressively stimulative monetary and fiscal policies. The world’s emerging markets also generally struggled due to sluggish growth trends, rising geopolitical tensions, and weakening currency values. In this environment, the MSCI EAFE Index advanced despite experiencing a sharp sell-off in January 2014.The rally was paced by European stocks, while markets in the Pacific Rim generally declined. Smaller and lower quality stocks outperformed market averages during the first three months of the reporting period but lagged over the final three months when market leadership shifted toward large, high-quality, globally dominant companies. Defensive and Emerging Markets Holdings Dampened Results Although the fund participated to a degree in the international equity markets’ modest advance over the reporting period, the conservative investment postures adopted by two of its underlying mutual funds restrained relative performance. International Stock Fund and Dreyfus/Newton International Equity Fund maintained underweighted exposure to Europe and the financials sector, both of which rebounded from low levels. In addition, the funds’ overweighted positions in the traditionally defensive consumer staples sector weighed on relative results during the reporting period’s first half. Although these positions helped buoy returns when market leadership shifted in the spring of 2014, it was not enough to fully offset earlier 4 weakness. The fund’s exposure to emerging markets through Dreyfus Emerging Markets Fund also undermined relative performance. The fund achieved better relative results from Dreyfus International Equity Fund, which focused on more aggressive growth-oriented companies that tend to do well during economic expansions. The fund made no changes to its allocation strategy over the six-month reporting period. Expecting a Moderate Acceleration of Economic Growth As of the reporting period’s end, the global economy appears poised for moderate growth, which we believe will continue to be driven by developed markets in the United States, Europe, and Japan. Unless circumstances change due to unexpected economic or geopolitical shocks, we expect inflation to remain muted over the foreseeable future, which should allow major central banks to keep short-term interest rates low. Therefore, we have maintained the fund’s mix of underlying investments, which comprise a diverse blend of value-oriented and growth-oriented companies. May 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Each underlying fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are higher in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified International Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .31% for Class A, 1.06% for Class C and .04% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—99.6% Shares Value ($) Foreign Common Stocks Dreyfus Emerging Markets Fund, Cl. I 6,149,296 a 60,386,085 Dreyfus International Equity Fund, Cl. I 4,714,653 a 173,546,372 Dreyfus International Value Fund, Cl. I 5,609,502 a 72,194,290 Dreyfus/Newton International Equity Fund, Cl. I 8,989,588 a 183,837,066 International Stock Fund, Cl. I 8,572,474 a 133,044,803 Total Investments (cost $491,544,816) % Cash and Receivables (Net) .4 % Net Assets % a Investment in affiliated mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities of affiliated issuers— See Statement of Investments 491,544,816 623,008,616 Cash 1,907,679 Receivable for shares of Common Stock subscribed 610,765 Prepaid expenses 27,128 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 5,288 Payable for shares of Common Stock redeemed 47,700 Accrued expenses 61,555 Net Assets ($) Composition of Net Assets ($): Paid-in capital 522,206,102 Accumulated distributions in excess of investment income—net (9,063 ) Accumulated net realized gain (loss) on investments (28,221,194 ) Accumulated gross unrealized appreciation on investments in affiliated issuers 131,463,800 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 11,593,200 192,337 613,654,108 Shares Outstanding 985,007 16,365 52,071,664 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Professional fees 38,781 Registration fees 26,082 Shareholder servicing costs—Note 3(c) 20,597 Directors’ fees and expenses—Note 3(d) 20,009 Prospectus and shareholders’ reports 6,071 Loan commitment fees—Note 2 3,030 Custodian fees—Note 3(c) 1,981 Distribution fees—Note 3(b) 674 Miscellaneous 10,657 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (5,297 ) Less—reduction in fees due to earnings credits—Note 3(c) (9 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers (47,889 ) Net unrealized appreciation (depreciation) on investments in affiliated issuers 5,640,039 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment income—net 7,417,261 8,747,780 Net realized gain (loss) on investments in affiliated issuers (47,889 ) 3,891,226 Net unrealized appreciation (depreciation) on investments in affiliated issuers 5,640,039 78,056,777 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (109,281 ) (130,063 ) Class C (1,320 ) (108 ) Class I (7,189,193 ) (8,676,444 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 3,646,412 1,079,773 Class C 36,702 93,121 Class I 172,735,037 68,610,954 Dividends reinvested: Class A 108,590 129,623 Class C 1,320 92 Class I 1,047,551 963,573 Cost of shares redeemed: Class A (1,001,399 ) (2,696,371 ) Class C (33,211 ) (49,772 ) Class I (36,333,302 ) (141,739,068 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 479,522,328 471,241,235 End of Period Distributions in excess of investment income—net (9,063 ) (126,530 ) 10 Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Capital Share Transactions: Class A a Shares sold 317,114 99,708 Shares issued for dividends reinvested 9,289 12,671 Shares redeemed (86,106 ) (254,552 ) Net Increase (Decrease) in Shares Outstanding ) Class C a Shares sold 3,193 8,495 Shares issued for dividends reinvested 113 9 Shares redeemed (2,914 ) (4,552 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 14,962,157 6,423,133 Shares issued for dividends reinvested 89,611 94,191 Shares redeemed (3,152,956 ) (13,466,771 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 2,490 Class C shares representing $28,107 were exchanged for 2,492 Class A shares. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.69 9.78 9.38 10.16 9.45 7.59 Investment Operations: Investment income—net a .15 .17 .16 .09 .09 .16 Net realized and unrealized gain (loss) on investments .07 1.89 .42 (.73 ) .86 1.96 Total from Investment Operations .22 2.06 .58 (.64 ) .95 2.12 Distributions: Dividends from investment income—net (.14 ) (.15 ) (.18 ) (.14 ) (.12 ) (.26 ) Dividends from net realized gain on investments — (.12 ) — Total Distributions (.14 ) (.15 ) (.18 ) (.14 ) (.24 ) (.26 ) Net asset value, end of period 11.77 11.69 9.78 9.38 10.16 9.45 Total Return (%) b 1.93 c 21.29 6.39 (6.47 ) 10.18 28.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .42 e .40 .41 .40 .40 1.89 Ratio of net expenses to average net assets d .31 e .34 .41 .24 .30 .37 Ratio of net investment income to average net assets d 2.64 e 1.64 1.70 .90 .92 2.01 Portfolio Turnover Rate 1.42 c 10.28 30.63 16.15 20.78 36.68 Net Assets, end of period ($ x 1,000) 11,593 8,702 8,675 10,310 7,701 4,578 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 12 Six Months Ended April 30, 2014 Year Ended October 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.65 9.69 9.35 10.10 9.38 7.54 Investment Operations: Investment income—net a .13 .05 .17 .01 .08 .14 Net realized and unrealized gain (loss) on investments .05 1.92 .34 (.71 ) .78 1.90 Total from Investment Operations .18 1.97 .51 (.70 ) .86 2.04 Distributions: Dividends from investment income—net (.08 ) (.01 ) (.17 ) (.05 ) (.02 ) (.20 ) Dividends from net realized gain on investments — (.12 ) — Total Distributions (.08 ) (.01 ) (.17 ) (.05 ) (.14 ) (.20 ) Net asset value, end of period 11.75 11.65 9.69 9.35 10.10 9.38 Total Return (%) b 1.54 c 20.33 5.65 (7.01 ) 9.21 27.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.51 e 1.63 1.47 1.48 1.63 3.33 Ratio of net expenses to average net assets d 1.06 e 1.10 1.17 .70 1.07 1.12 Ratio of net investment income to average net assets d 2.27 e .47 1.71 .13 .85 1.76 Portfolio Turnover Rate 1.42 c 10.28 30.63 16.15 20.78 36.68 Net Assets, end of period ($ x 1,000) 192 186 116 109 69 84 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2014 Year Ended October 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.72 9.81 9.39 10.18 9.47 7.61 Investment Operations: Investment income—net a .17 .21 .18 .11 .11 .01 Net realized and unrealized gain (loss) on investments .07 1.89 .44 (.74 ) .86 2.12 Total from Investment Operations .24 2.10 .62 (.63 ) .97 2.13 Distributions: Dividends from investment income—net (.18 ) (.19 ) (.20 ) (.16 ) (.14 ) (.27 ) Dividends from net realized gain on investments — (.12 ) — Total Distributions (.18 ) (.19 ) (.20 ) (.16 ) (.26 ) (.27 ) Net asset value, end of period 11.78 11.72 9.81 9.39 10.18 9.47 Total Return (%) 2.02 b 21.69 6.82 (6.33 ) 10.34 28.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c .04 d .04 .06 .05 .05 .24 Ratio of net expenses to average net assets c .04 d .04 .06 .04 .04 .08 Ratio of net investment income to average net assets c 2.89 d 1.94 1.91 1.07 1.10 .16 Portfolio Turnover Rate 1.42 b 10.28 30.63 16.15 20.78 36.68 Net Assets, end of period ($ x 1,000) 613,654 470,634 462,450 475,017 352,131 163,611 a Based on average shares outstanding at each month end. b Not annualized. c Amounts do not include the expenses of the underlying funds. d Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Diversified International Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund.The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 400 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 623,008,616 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Net Realized Company 10/31/2013 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Emerging Markets Fund, Cl. I 42,549,620 19,303,750 1,007,186 (50,607 ) Dreyfus International Equity Fund, Cl. I 134,226,049 35,215,975 1,777,387 3,007 Dreyfus International Value Fund, Cl. I 52,812,751 19,108,392 962,751 3,652 Dreyfus/Newton International Equity Fund, Cl. I 143,299,437 42,788,589 2,147,675 6,163 International Stock Fund, Cl. I 105,648,846 29,868,834 1,510,778 (10,104 ) Total ) † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2014 ($) Assets (%) Distributions ($) Dreyfus Emerging Markets Fund, Cl. I (409,492 ) 60,386,085 9.7 434,386 Dreyfus International Equity Fund, Cl. I 5,878,728 173,546,372 27.7 1,917,095 Dreyfus International Value Fund, Cl. I 1,232,246 72,194,290 11.5 1,071,498 Dreyfus/Newton International Equity Fund, Cl. I (109,448 ) 183,837,066 29.4 2,552,071 International Stock Fund, Cl. I (951,995 ) 133,044,803 21.3 1,564,787 Total 18 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $16,221,837 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013. If not applied, $415,833 of the carryover expires in fiscal year 2018 and $943,756 expires in fiscal year 2019.The fund has $4,527,844 of post-enactment short-term capital losses and $10,334,404 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2013 was as follows: ordinary income $8,806,615. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, there is no management fee paid to the Manager. The fund invests in other mutual funds advised by the Manager. All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset value. The Manager has contractually agreed, from November 1, 2013 through March 1, 2015, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses of none of the 20 classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $5,297 during the period ended April 30, 2014. During the period ended April 30, 2014, the Distributor retained $20 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $674 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $11,632 and $225, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $2,648 or transfer agency services and $96 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $9. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $1,981 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $111, Shareholder Services Plan fees $2,312, custodian fees $1,660, Chief Compliance Officer fees $736 and transfer agency fees $1,306, which are offset against an expense reimbursement currently in effect in the amount of $837. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2014, amounted to $146,285,540 and $7,405,777, respectively. At April 30, 2014, gross net unrealized appreciation on investments was $131,463,800. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods (ranking lowest in the Performance Group in the four- and five-year periods), except for the two-year period when the fund’s performance was above the Performance Group median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the index’s performance in four of the six years. Dreyfus representatives discussed with the Board the reasons for the fund’s underper-formance and the additional steps taken to improve performance, including replacing in early 2014 an underlying fund in which the fund can invest. The Board stated its expectations for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense 24 Universe funds and discussed the results of the comparisons.The Board noted that, like most other funds in the Expense Group, the fund pays management fees only at the underlying fund level and that the actual management fees of the fund and the other funds in the Expense Group were zero.They further noted that the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed, until March 1, 2015, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus does not receive direct profits from the fund’s management fee, as the fund pays no direct management fee.As such, the Board did not consider an evaluation of profitability or economies of scale to be relevant.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted Dreyfus’ efforts to improve fund performance and agreed to continue to closely monitor performance. As described above, the Board did not consider profitability or economies of scale to be relevant since the fund does not pay a direct management fee. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 26 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Emerging Asia Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 16 Notes to Financial Statements 28 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Emerging Asia Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Asia Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what we believe to be a major change in market leadership. Over the reporting period’s first half, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the reporting period’s second half, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research may be the best way to identify the likely winners and losers. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Hugh Simon, Raymond Chan, and Abhijit Sarkar, Portfolio Managers of Hamon Asian Advisors Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Emerging Asia Fund’s Class A shares produced a total return of –4.21%, Class C shares returned –4.53%, and Class I shares returned –4.06%. 1 In comparison, the fund’s benchmark, the MSCI ® Emerging Markets Asia Index (the “Index”), produced a total return of –1.25% for the same period. 2 Equities in Asian emerging markets generally lost value during the reporting period, mainly due to weakness in China stemming from renewed concerns over the possibility of further economic weakness as the nation transitions from an investment-led to a service-led economy.The fund’s overweight exposure in China dampened its returns compared to the benchmark. The Fund’s Investment Approach The fund, which seeks long-term capital appreciation, normally invests at least 80% of its net assets in stocks of companies that are located or principally traded in Asian emerging market countries or other investments that are tied economically to Asian emerging markets. The fund may invest in the stocks of companies of any market capitalization. To determine where the fund will invest, we analyze several factors, including economic, demographic, and political trends in Asian emerging market countries, the current financial condition and future prospects of individual companies and sectors in the Asian emerging markets, and the valuation of one market or company relative to that of another. Economic Concerns Weighed on Chinese Equities After posting solid gains over the final months of 2013, China’s stock market declined during the spring of 2014. Investors reacted negatively over the reporting period’s second half when the domestic economy continued to slow amid efforts by the government to adjust the country’s economic focus from investment-led to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) service-led activity, including a shift in fiscal policy away from general economic stimulus and toward more targeted government spending. Making these changes has proved more difficult than many officials anticipated, particularly in light of the Chinese economy’s size, which ranks as the second largest in the world. Economic activity in China was especially dampened during the reporting period by reduced export activity and the effects of an anti-corruption effort that restrained demand for luxury goods and services among government officials and the economic elite. The nation’s banking system also has come under pressure due to concerns about nonperforming loans and volatile property markets. Other emerging Asian markets fared better. Most notably, India’s economy, currency, and stock market appeared to stabilize at the start of the reporting period when a new head of the nation’s central bank implemented several regulatory and policy reforms. In addition, investors looked forward to elections in the spring, which brought into office new and more pro-business government officials who have proposed long-awaited reforms. Stocks in Taiwan, the Philippines, and Malaysia also gained a degree of value over the reporting period as economic concerns eased. Chinese Holdings Undermined Fund Results Overweight exposure in Chinese stocks proved counterproductive in this environment. Many of the companies that supported the fund’s strong relative performance in previous reporting periods — particularly those in the information technology sector — gave back some of their previous gains.The fund encountered pronounced weakness in solar energy panels producer United Photovoltaics Group, where operational problems disappointed investors during the reporting period. In the information technology sector, smartphone gaming apps developer China Mobile Games and Entertainment Group fell sharply in March along with other companies in its industry, despite the company’s steep market share gains amid a shift among consumers from personal computers to handheld devices. In the energy sector, state oil company CNOOC reported production volumes and earnings that fell short of analysts’ expectations, prompting its elimination from the fund’s portfolio. The fund achieved better results from other holdings. Most notably, South Korean semiconductor manufacturer SK Hynix benefited from a more stable pricing environment for its DRAM chips. In India, infrastructure developer Larsen & Toubro gained value in anticipation of increases in construction spending.Taiwan’s 4 Gigasolar Materials successfully entered a new market niche, quickly gaining a significant share of the segment. A Cautiously Optimistic Outlook Although macroeconomic headwinds generally have continued to weigh on the emerging markets, we have begun to see encouraging signs of progress in China and elsewhere, and we currently expect better economic data and improved investor sentiment later this year. Therefore, we have maintained a generally constructive investment posture, including overweighted exposure to Chinese health care, industrial, and internet companies, which we believe were punished more severely during the recent downturn than was warranted by their underlying business fundamentals. Likewise, we have maintained an overweight position in India, particularly among infrastructure, industrial, and consumer-oriented stocks.We also have identified a number of opportunities in individual companies in other emerging Asian nations. May 15, 2014 Emerging markets, such as those of China and Taiwan, tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: FACTSET – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The MSCI Emerging Markets Asia Index is a free-float adjusted market capitalization-weighted index designed to measure equity market performance in the emerging market countries of Asia. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Asia Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.22 $ 12.84 $ 8.02 Ending value (after expenses) $ 957.90 $ 954.70 $ 959.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.49 $ 13.22 $ 8.25 Ending value (after expenses) $ 1,015.37 $ 1,011.65 $ 1,016.61 † Expenses are equal to the fund’s annualized expense ratio of 1.90% for Class A, 2.65% for Class C and 1.65% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—100.4% Shares Value ($) Cambodia—.8% NagaCorp 160,000 China—28.4% AviChina Industry & Technology, Cl. H 1,060,000 566,030 Baidu, ADR 1,500 a 230,775 China Cinda Asset Management, Cl. H 1,150,000 578,489 China Medical System Holdings 536,500 635,251 China Mobile Games & Entertainment Group, ADR 17,800 a 302,333 Chongqing Changan Automobile, Cl. B 220,863 398,826 Goldpac Group 180,000 a 163,912 Shanghai Fosun Pharmaceutical, Cl. H 59,500 a 201,072 Sinotrans, Cl. H 1,172,000 647,000 Tarena International, ADR 20,400 171,156 Tencent Holdings 7,900 492,365 Yashili International Holdings 743,000 359,379 YY, ADR 3,000 a 172,080 Zhuzhou CSR Times Electric, Cl. H 120,000 352,124 Hong Kong—6.2% China Cord Blood 31,544 a 135,955 China State Construction International Holdings 350,000 584,165 CSPC Pharmaceutical Group 176,000 146,422 Galaxy Entertainment Group 22,000 a 172,670 United Photovoltaics Group 1,380,000 a 108,578 India—16.9% Crompton Greaves 190,000 518,511 Glenmark Pharmaceuticals 30,000 300,696 HCL Technologies 12,000 279,115 IRB Infrastructure Developers 200,000 380,502 JK Lakshmi Cement 62,146 122,252 Larsen & Toubro 26,000 557,848 Shriram Transport Finance 37,000 450,760 Yes Bank 71,567 522,974 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Indonesia—4.8% Bank Tabungan Negara 3,350,000 334,667 Electronic City Indonesia 1,262,500 251,157 Wijaya Karya Persero 1,600,000 313,454 Macau—3.2% Sands China 80,000 Malaysia—6.5% Cahya Mata Sarawak 95,700 279,583 MY E.G. Services 450,000 380,340 Oldtown 347,875 221,583 Sapurakencana Petroleum 241,000 a 318,086 Philippines—3.4% D&L Industries 1,700,000 348,542 Metro Pacific Investments 6,000 682 Vista Land & Lifescapes 2,107,100 285,011 South Korea—14.1% Hyundai Motor 1,400 311,623 Kolao Holdings 18,098 449,253 Sapphire Technology 14,888 a 596,500 Seegene 7,500 a 410,094 Shinsegae 1,800 390,206 SK Hynix 12,000 a 466,273 Taiwan—13.0% Chicony Power Technology 144,000 204,570 Flytech Technology 79,000 303,464 Giga Solar Materials 35,000 807,835 Ledlink Optics 157,000 464,272 Posiflex Techology 55,000 285,946 Sercomm 170,000 342,274 8 Common Stocks (continued) Shares Value ($) Thailand—3.1% Mega Lifesciences 483,900 339,448 Thai Union Frozen Products, NVDR 111,500 241,194 Total Investments (cost $18,365,789) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts NVDR—Non-Voting Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 29.1 Consumer Staples 4.4 Industrial 23.7 Materials 2.6 Consumer Discretionary 15.5 Energy 1.7 Financial 11.7 Health Care 11.7 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 18,365,789 18,626,620 Cash denominated in foreign currencies 355,292 355,919 Receivable for investment securities sold 78,880 Receivable for shares of Common Stock subscribed 11,510 Dividends receivable 10,083 Prepaid expenses 22,262 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 39,232 Cash overdraft due to Custodian 435,365 Payable for shares of Common Stock redeemed 19,155 Accrued expenses 54,087 Net Assets ($) Composition of Net Assets ($): Paid-in capital 37,541,616 Accumulated investment (loss)—net (305,361 ) Accumulated net realized gain (loss) on investments (18,940,520 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 261,700 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 11,604,090 4,137,288 2,816,057 Shares Outstanding 1,455,902 545,947 350,174 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $5,732 foreign taxes withheld at source): Unaffiliated issuers 51,572 Affiliated issuers 4 Total Income Expenses: Management fee—Note 3(a) 137,968 Shareholder servicing costs—Note 3(c) 48,404 Professional fees 37,734 Custodian fees—Note 3(c) 33,104 Distribution fees—Note 3(b) 19,467 Registration fees 19,272 Prospectus and shareholders’ reports 5,295 Directors’ fees and expenses—Note 3(d) 607 Interest expense—Note 2 108 Loan commitment fees—Note 2 93 Miscellaneous 9,687 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (86,999 ) Less—reduction in fees due to earnings credits—Note 3(c) (20 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (547,319 ) Net realized gain (loss) on forward foreign currency exchange contracts 2,798 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (203,571 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (65 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment (loss)—net (173,144 ) (155,233 ) Net realized gain (loss) on investments (544,521 ) (1,578,636 ) Net unrealized appreciation (depreciation) on investments (203,636 ) 1,783,581 Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 257,004 3,159,693 Class C 168,425 667,773 Class I 228,164 4,227,828 Cost of shares redeemed: Class A (2,974,118 ) (9,265,196 ) Class C (2,143,737 ) (2,837,379 ) Class I (2,101,340 ) (6,467,658 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 26,044,338 36,509,565 End of Period Accumulated investment (loss)—net (305,361 ) (132,217 ) Capital Share Transactions (Shares): Class A a Shares sold 31,290 356,575 Shares redeemed (361,886 ) (1,090,529 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 21,601 80,380 Shares redeemed (275,774 ) (350,794 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 27,410 465,710 Shares redeemed (253,707 ) (743,965 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended October 31, 2013, 9,987 Class C shares representing $87,288 were exchanged for 9,571 Class A shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 8.32 8.28 8.44 12.90 10.34 4.01 Investment Operations: Investment (loss)—net a (.06 ) (.03 ) (.02 ) (.09 ) (.02 ) (.02 ) Net realized and unrealized gain (loss) on investments (.29 ) .07 (.14 ) (4.38 ) 2.57 6.33 Total from Investment Operations (.35 ) .04 (.16 ) (4.47 ) 2.55 6.31 Proceeds from redemption fees b .00 c .00 c .00 c .01 .01 .02 Net asset value, end of period 7.97 8.32 8.28 8.44 12.90 10.34 Total Return (%) d (4.21 ) e .48 (1.90 ) (34.63 ) 24.86 158.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.64 f 2.43 2.30 1.99 2.05 2.80 Ratio of net expenses to average net assets 1.90 f 1.90 1.92 1.99 1.95 2.00 Ratio of net investment (loss) to average net assets (1.42 ) f (.32 ) (.28 ) (.77 ) (.17 ) (.29 ) Portfolio Turnover Rate 79.46 e 170.92 187.30 131.78 75.72 100.74 Net Assets, end of period ($ x 1,000) 11,604 14,860 20,870 32,000 81,709 58,548 a Based on average shares outstanding at each month end. b See Note 3(e). c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2014 Year Ended October 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 7.94 7.96 8.18 12.61 10.18 3.98 Investment Operations: Investment (loss)—net a (.09 ) (.09 ) (.08 ) (.17 ) (.09 ) (.08 ) Net realized and unrealized gain (loss) on investments (.27 ) .07 (.14 ) (4.27 ) 2.51 6.27 Total from Investment Operations (.36 ) (.02 ) (.22 ) (4.44 ) 2.42 6.19 Proceeds from redemption fees b .00 c .00 c .00 c .01 .01 .01 Net asset value, end of period 7.58 7.94 7.96 8.18 12.61 10.18 Total Return (%) d (4.53 ) e (.25 ) (2.69 ) (35.13 ) 23.87 155.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.50 f 3.25 3.12 2.75 2.77 3.71 Ratio of net expenses to average net assets 2.65 f 2.65 2.66 2.75 2.70 2.75 Ratio of net investment (loss) to average net assets (2.20 ) f (1.07 ) (1.00 ) (1.51 ) (.83 ) (.98 ) Portfolio Turnover Rate 79.46 e 170.92 187.30 131.78 75.72 100.74 Net Assets, end of period ($ x 1,000) 4,137 6,352 8,525 12,663 32,166 15,090 a Based on average shares outstanding at each month end. b See Note 3(e). c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2014 Year Ended October 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 8.38 8.32 8.50 12.96 10.34 4.00 Investment Operations: Investment income (loss)—net a (.05 ) (.02 ) .01 (.05 ) .01 (.03 ) Net realized and unrealized gain (loss) on investments (.29 ) .08 (.19 ) (4.42 ) 2.60 6.35 Total from Investment Operations (.34 ) .06 (.18 ) (4.47 ) 2.61 6.32 Proceeds from redemption fees b .00 c .00 c .00 c .01 .01 .02 Net asset value, end of period 8.04 8.38 8.32 8.50 12.96 10.34 Total Return (%) (4.06 ) d .72 (2.12 ) (34.41 ) 25.34 158.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.53 e 2.25 2.28 1.72 1.74 2.05 Ratio of net expenses to average net assets 1.65 e 1.65 1.67 1.72 1.69 1.75 Ratio of net investment income (loss) to average net assets (1.20 ) e (.20 ) .14 (.43 ) .13 (.31 ) Portfolio Turnover Rate 79.46 d 170.92 187.30 131.78 75.72 100.74 Net Assets, end of period ($ x 1,000) 2,816 4,832 7,115 17,473 38,356 17,558 a Based on average shares outstanding at each month end. b See Note 3(e). c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Emerging Asia Fund (the “fund”) is a separate non-diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Hamon Asian Advisors Limited (“Hamon”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 800 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (300 million shares authorized), Class C (250 million shares authorized), and Class I (250 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 16 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 18 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 18,626,620 — — † See Statement of Investments for additional detailed categorizations. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 1,457,000 1,457,000 — — 20 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in Asian emerging market countries. Because the fund’s investments are concentrated in Asian emerging market countries, the fund’s performance is expected to be closely tied to social, political and economic conditions within Asia and to be more volatile than the performance of more geographically diversified funds. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $18,395,994 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013. If not applied, $938,643 of the carryover expires in fiscal year 2016 and $3,614,006 expires in fiscal year 2019.The fund has $4,836,711 of post-enactment short-term capital losses and $9,006,634 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The fund has analyzed its tax positions with respect to applicable income tax issues for open tax years (in each respective jurisdiction) and determined no material tax liabilities existed. The fund operates in certain jurisdictions where the tax laws are evolving and, therefore, the application and interpretation of these laws and regulations is uncertain. In the future, the fund’s tax position in these jurisdictions may be subject to review from time to time which could result in tax liabilities. 22 The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2014 was approximately $19,900 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2013 through March 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.65% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $86,999 during the period ended April 30, 2014. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a sub-investment advisory agreement between Dreyfus and Hamon, Dreyfus pays Hamon a fee at the annual rate of .625% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2014, the Distributor retained $162 from commissions earned on sales of the fund’s Class A shares and $734 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $19,467 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $16,504 and $6,489, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing 24 transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $5,382 for transfer agency services and $220 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $20. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $33,104 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $20,014, Distribution Plan fees $2,671, Shareholder Services Plan fees $3,382, custodian fees $24,823, Chief Compliance Officer fees $736 and transfer agency fees $2,526, which are offset against an expense reimbursement currently in effect in the amount of $14,920. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended April 30, 2014, the fund charged and retained $590 in redemption fees. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $17,763,970 and $24,589,737, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. F orward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At April 30, 2014, there were no forward contracts outstanding. 26 The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward contracts 118,536 At April 30, 2014, accumulated net unrealized appreciation on investments was $260,831, consisting of $1,596,091 gross unrealized appreciation and $1,335,260 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Hamon Asian Advisors Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 28 legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods and ranked in the fourth quartile of the Performance Group and Performance Universe (lowest in the Performance Group in all periods) in all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s under-performance and the additional steps taken to improve performance, The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including appointing a new portfolio manager in early 2014.The Dreyfus representatives also noted that the fund’s performance had improved since the period of the performance analyzed by Lipper. The Board stated its expectations for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median (highest in the Expense Group), the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group and Expense Universe medians (highest in the Expense Group and Expense Universe).The Board also noted that the fund had approximately $23 million in assets. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2015, so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.65% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the 30 Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board agreed to closely monitor performance and determined to approve renewal of the Agreements only through September 30, 2014. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 32 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreements through September 30, 2014 was in the best interests of the fund and its shareholders. The Fund 33 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Real Estate Securities Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 33 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Real Estate Securities Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what we believe to be a major change in market leadership. Over the reporting period’s first half, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the reporting period’s second half, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research may be the best way to identify the likely winners and losers. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by E. Todd Briddell and Dean Frankel, Portfolio Managers, CenterSquare Investment Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of 2.96%, Class C shares returned 2.66%, Class I shares returned 3.06%, and Class Y shares returned 3.05%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the fund’s benchmark, achieved a total return of 3.74% for the same period. 2 Improved economic conditions helped support real estate values in the United States, Europe, and the United Kingdom, but properties in Japan, Hong Kong, and China fared less well over the reporting period. The fund produced lower returns than its benchmark, mainly due to relative weakness among its holdings in Hong Kong.The fund’s relative performance also was affected by fund fees and expenses that are not reflected in the benchmark’s results. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 80% of its assets in companies principally engaged in the real estate sector. Under normal market conditions, the fund expects to invest at least 40% of its assets in companies located outside the United States, and to invest in at least 10 different countries. The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective. Mixed Results from Global Real Estate Markets Investors in developed markets generally responded positively to improving global economic conditions over the reporting period. A gradual U.S. economic recovery continued despite harsh winter weather, and moderating yields of U.S. Treasury securities helped demand for high yielding real estate investment trusts (“REITs”). The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) After several years of economic weakness in Europe, investors began warming up to the region’s opportunities as growth picked up in core countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies. Meanwhile, in the United Kingdom, investor sentiment improved and property values rallied strongly on the back of positive macroeconomic data as well as strong London office and residential markets. However, the Japanese property market gave back some of its earlier gains as the nation continued to digest the aggressively stimulative monetary and fiscal policies intended to reflate the country’s long-stagnant economy. The world’s emerging markets also generally struggled due to sluggish growth trends, questionable economic policies, and weakening currency exchange rates. Real estate values in Hong Kong and China proved especially vulnerable to uncertainty surrounding the local economic and regulatory environments, while results from Canada and Australia were dampened by adverse currency fluctuations. Hong Kong Weakness Offset Gains in Other Regions Although the fund participated to a significant degree in the global real estate markets’ mild gains over the reporting period, its relative performance was undermined by disappointments in Hong Kong, where investors responded negatively to New World Development’s purchase at book value of the shares it did not already own in the company’s mainland China affiliate. To a lesser extent, the fund’s underweighted exposure to Hong Kong office properties also hurt relative results. The fund achieved better results compared to its benchmark in the United States, where our security selection strategy was particularly effective.Top U.S. performers spanned a variety of market sectors, including prime office developers, shopping malls, and shopping centers, all of which benefited from our focus on higher quality securities. Relative results in the United Kingdom were buoyed by gains among properties in the West End of London and an emphasis on smaller REITs.Although China’s real estate market generally underperformed global market averages, the fund scored better-than-average results in the region through a focus on industrial properties and correspondingly light exposure to residential real estate. At times during the reporting period, the fund received warrants, a form of derivative instruments, in rights offerings from some of its equity holdings. 4 Selectivity Likely to Be Key to Success We generally have remained optimistic about the prospects for global real estate securities over the months ahead. We currently expect U.K. real estate markets to remain strong as the local economy gains momentum.We also expect the Euro-zone to do well with moderate growth and the potential for a central bank economic stimulus. A mildly accelerating U.S. economic recovery also is expected to further benefit real estate developers, but we are mindful that potentially higher yields on Treasury securities could siphon investor demand away from REITs. We view Canada’s prospects less favorably due to lack of organic growth, and in China, concerns around growth prospects and the health of the financial system continue. Therefore, over the course of the reporting period, we increased the fund’s exposure to Europe and reduced its positions in China and Hong Kong. May 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. Because the fund’s investments are concentrated in the securities of companies principally engaged in the real estate sector, the value of the fund’s shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries.The securities of issuers that are principally engaged in the real estate sector may be subject to risks similar to those associated with the direct ownership of real estate.These include declines in real estate values and defaults by mortgagors or other borrowers. In addition to the risks which are linked to the real estate sector in general, REITs are subject to additional risks. Equity REITs may be affected by changes in the value of the underlying property owned by the trust, while mortgage REITs may be affected by the quality of any credit extended. Further, REITs are highly dependent upon management skill and often are not diversified. REITs also are subject to heavy cash flow dependency and to defaults by borrowers or lessees. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through March 1, 2015, at which time it may be extended, terminated or modified. 2 SOURCE: LIPPER — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.54 $ 10.30 $ 5.19 $ 5.29 Ending value (after expenses) $ 1,029.60 $ 1,026.60 $ 1,030.60 $ 1,030.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.51 $ 10.24 $ 5.16 $ 5.26 Ending value (after expenses) $ 1,018.35 $ 1,014.63 $ 1,019.69 $ 1,019.59 † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, 1.03% for Class I and 1.05 for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—98.2% Shares Value ($) Australia—6.5% Dexus Property Group 3,136,920 3,307,604 Federation Centres 2,008,120 4,645,187 Goodman Group 661,830 3,061,893 Mirvac Group 6,693,020 10,881,139 Stockland 972,740 3,515,285 Westfield Group 1,128,820 11,482,938 Westfield Retail Trust 3,023,890 8,961,297 Canada—2.9% Allied Properties Real Estate Investment Trust 92,560 2,888,990 Boardwalk Real Estate Investment Trust 62,260 3,509,350 Calloway Real Estate Investment Trust 141,450 3,456,075 Chartwell Retirement Residences 6,040 a 57,477 Chartwell Retirement Residences 248,590 2,365,580 Dundee Real Estate Investment Trust, Cl. A 312,120 8,224,101 Finland—.3% Sponda 363,360 France—4.3% ICADE 40,080 4,086,959 Mercialys 124,830 2,871,367 Unibail-Rodamco 85,090 22,954,704 Germany—2.3% Alstria Office REIT 434,300 b 5,992,111 Deutsche Wohnen-BR 323,390 6,929,465 LEG Immobilien 47,580 b 3,173,760 Hong Kong—5.9% China Overseas Land & Investment 726,000 1,781,067 Henderson Land Development 117,000 697,206 Hongkong Land Holdings 468,171 3,277,197 Link REIT 974,844 4,847,218 New World Development 5,397,109 5,569,089 Shimao Property Holdings 1,327,500 2,619,745 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Sino Land 260,000 389,013 Sun Hung Kai Properties 788,000 9,925,022 Wharf Holdings 1,776,200 12,428,669 Japan—12.2% GLP J-REIT 4,270 4,214,242 Hulic Reit 476 664,403 Japan Excellent 2,545 3,375,576 Japan Logistics Fund 1,386 3,123,533 Kenedix Office Investment 1,104 5,507,312 Mitsubishi Estate 487,000 11,022,820 Mitsui Fudosan 768,000 22,694,068 Mori Hills REIT Investment 3,059 4,081,260 Nippon Building Fund 1,893 10,480,149 Sumitomo Realty & Development 455,000 17,624,101 Tokyo Tatemono 295,000 2,348,804 Luxembourg—.9% GAGFAH 387,270 b Netherlands—.8% Corio 76,420 3,576,621 Eurocommercial Properties 46,940 2,154,890 Norway—.4% Norwegian Property 2,184,830 b Singapore—4.2% Ascendas Real Estate Investment Trust 2,578,000 4,708,957 CapitaCommercial Trust 1,081,000 1,379,596 CapitaLand 2,541,000 6,485,762 Fortune Real Estate Investment Trust 5,694,000 4,509,401 Global Logistic Properties 3,728,000 8,474,755 Keppel REIT Management 1,085,000 1,047,180 Mapletree Greater China Commercial Trust 3,951,000 2,662,994 8 Common Stocks (continued) Shares Value ($) Spain—.2% Hispania Activos Inmobiliarios 45,290 637,126 Lar Espana Real Estate Socimi 46,920 670,472 Sweden—1.2% Wihlborgs Fastigheter 423,520 Switzerland—.1% Mobimo Holding 3,904 b United Kingdom—7.4% Capital & Counties Properties 1,613,410 9,090,209 Hammerson 1,099,910 10,594,628 Land Securities Group 652,362 11,697,313 Londonmetric Property 2,444,480 5,707,969 Safestore Holdings 737,828 2,868,321 Tritax Big Box REIT 2,056,190 3,788,440 Unite Group 1,134,355 8,091,865 United States—48.6% Alexandria Real Estate Equities 69,436 5,125,766 American Assets Trust 22,167 752,570 American Campus Communities 116,110 4,435,402 Ashford Hospitality Prime 103,554 1,588,518 AvalonBay Communities 49,830 6,804,286 Aviv REIT 108,234 2,856,295 Boston Properties 149,140 17,470,260 Brandywine Realty Trust 229,410 3,337,915 Camden Property Trust 51,150 3,503,263 Digital Realty Trust 57,280 3,058,752 Duke Realty 503,670 8,824,298 Empire State Realty Trust, Cl. A 169,560 2,594,268 Equity Residential 103,760 6,167,494 Essex Property Trust 84,611 14,659,702 Federal Realty Investment Trust 50,260 5,907,560 First Industrial Realty Trust 130,580 2,398,755 General Growth Properties 440,470 10,117,596 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) HCP 236,970 9,919,564 Health Care REIT 85,110 5,369,590 Highwoods Properties 321,250 12,962,437 Host Hotels & Resorts 633,340 13,585,143 Hudson Pacific Properties 294,150 6,927,233 Kimco Realty 482,100 11,049,732 Liberty Property Trust 249,480 9,355,500 Macerich 103,030 6,687,677 Mid-America Apartment Communities 104,050 7,247,083 Omega Healthcare Investors 51,320 1,784,910 Prologis 410,680 16,685,928 Public Storage 53,900 9,459,989 Regency Centers 179,270 9,399,126 Retail Properties of America, Cl. A 242,420 3,471,454 Rexford Industrial Realty 34,979 497,401 Simon Property Group 290,790 50,364,828 SL Green Realty 91,260 9,555,835 Sovran Self Storage 49,097 3,726,462 Strategic Hotels & Resorts 436,150 b 4,706,059 Sunstone Hotel Investors 658,460 9,422,563 Tanger Factory Outlet Centers 202,170 7,213,426 UDR 405,530 10,487,006 Ventas 206,740 13,661,379 Vornado Realty Trust 68,500 7,028,100 Total Common Stocks (cost $607,679,968) Number of Participation Notes—.0% Participation Notes Value ($) Hong Kong Sun Hung Kai Properties (cost $139,324) 65,667 b 10 Other Investment—.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,237,000) 4,237,000 c Total Investments (cost $612,056,292) % Cash and Receivables (Net) % Net Assets % BR—Bearer Certificate REIT—Real Estate Investment Trust a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2014, this security was valued at $57,477 or .01% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Office 19.1 Real Estate Services 5.0 Diversified 18.7 Hotel 4.2 Regional Malls 10.6 Self Storage 2.3 Multifamily 9.4 Residential 1.4 Retail 9.1 Specialty 1.2 Industrial 6.0 Office & Industrial .7 Shopping Centers 5.4 Money Market Investment .6 Health Care 5.1 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 607,819,292 687,136,871 Affiliated issuers 4,237,000 4,237,000 Cash 5,064,429 Cash denominated in foreign currencies 3,722,145 3,736,389 Dividends receivable 1,474,504 Receivable for investment securities sold 1,132,198 Receivable for shares of Common Stock subscribed 196,711 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,207 Prepaid expenses 39,411 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 605,047 Payable for investment securities purchased 2,301,183 Payable for shares of Common Stock redeemed 588,974 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 40 Accrued expenses 54,918 Net Assets ($) Composition of Net Assets ($): Paid-in capital 647,417,307 Accumulated distributions in excess of investment income—net (16,044,480 ) Accumulated net realized gain (loss) on investments (11,234,162 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 79,329,893 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 11,768,838 1,185,688 661,213,870 25,300,162 Shares Outstanding 1,348,696 138,402 76,617,558 2,932,885 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $414,754 foreign taxes withheld at source): Unaffiliated issuers 10,704,070 Affiliated issuers 1,330 Interest 296 Total Income Expenses: Management fee—Note 3(a) 3,090,621 Custodian fees—Note 3(c) 92,811 Professional fees 45,670 Shareholder servicing costs—Note 3(c) 36,990 Registration fees 35,228 Directors’ fees and expenses—Note 3(d) 24,358 Prospectus and shareholders’ reports 13,726 Distribution fees—Note 3(b) 4,502 Loan commitment fees—Note 2 2,995 Interest expense—Note 2 549 Miscellaneous 19,058 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (9,562 ) Less—reduction in fees due to earnings credits—Note 3(c) (14 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4($): Net realized gain (loss) on investments and foreign currency transactions (3,918,251 ) Net realized gain (loss) on forward foreign currency exchange contracts 37,069 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 16,551,833 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,167 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Ten Months Ended Year Ended (Unaudited) October 31, 2013 a,b December 31, 2012 Operations ($): Investment income—net 7,348,764 7,175,495 6,720,589 Net realized gain (loss) on investments (3,881,182 ) 13,879,041 14,013,792 Net unrealized appreciation (depreciation) on investments 16,553,000 12,548,546 60,067,353 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (254,440 ) (25,635 ) (446,322 ) Class C (29,519 ) — (49,721 ) Class I (18,217,354 ) (2,022,420 ) (24,162,459 ) Class Y (29 ) — — Total Dividends ) ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 3,366,551 5,902,065 7,284,056 Class C 72,572 968,342 825,015 Class I 75,984,437 228,787,092 208,668,448 Class Y 24,750,420 1,000 Dividends reinvested: Class A 241,250 24,808 437,212 Class C 21,921 — 23,805 Class I 7,028,710 614,725 7,320,117 Cost of shares redeemed: Class A (1,748,794 ) (6,156,426 ) (787,528 ) Class C (206,055 ) (843,948 ) (218,376 ) Class I (85,203,340 ) (59,405,722 ) (44,386,786 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 673,641,646 472,194,683 236,885,488 End of Period Distributions in excess of investment income—net (16,044,480 ) (4,891,902 ) (15,833,588 ) 14 Six Months Ended April 30, 2014 Ten Months Ended Year Ended (Unaudited) October 31, 2013 a,b December 31, 2012 Capital Share Transactions: Class A c Shares sold 400,697 689,171 896,907 Shares issued for dividends reinvested 29,601 2,888 53,580 Shares redeemed (208,661 ) (717,163 ) (100,371 ) Net Increase (Decrease) in Shares Outstanding ) Class C c Shares sold 8,688 114,510 105,724 Shares issued for dividends reinvested 2,733 — 2,957 Shares redeemed (25,417 ) (101,894 ) (27,305 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 9,151,839 27,128,378 26,817,101 Shares issued for dividends reinvested 873,131 72,406 907,078 Shares redeemed (10,300,032 ) (7,066,971 ) (5,681,746 ) Net Increase (Decrease) in Shares Outstanding ) Class Y Shares sold — a The fund has changed its fiscal year end from December 31 to October 31. b Effective July 1, 2013, the fund commenced offering ClassY shares. c During the period ended October 31, 2013, 8,684 Class C shares representing $78,761 were exchanged for 8,561 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the fund’s predecessor, BNY Hamilton Global Real Estate Securities Fund (“Hamilton Global Real Estate Securities Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the net assets of the Hamilton Global Real Estate Securities Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended Ten Months April 30, 2014 Ended Year Ended December 31, Class A Shares † (Unaudited) October 31, 2013 a 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 8.71 8.23 6.84 7.41 6.56 5.02 9.04 Investment Operations: Investment income—net b .08 .09 .09 .10 .05 .08 .16 Net realized and unrealized gain (loss) on investments .16 .41 1.72 (.52 ) 1.07 1.74 (4.08 ) Total from Investment Operations .24 .50 1.81 (.42 ) 1.12 1.82 (3.92 ) Distributions: Dividends from investment income—net (.22 ) (.02 ) (.42 ) (.15 ) (.27 ) (.28 ) (.10 ) Net asset value, end of period 8.73 8.71 8.23 6.84 7.41 6.56 5.02 Total Return (%) c 2.96 d 6.07 d 26.50 (5.74 ) 17.15 36.38 (43.60 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 e 1.51 e 1.55 1.57 1.67 4.36 1.62 Ratio of net expenses to average net assets 1.30 e 1.34 e 1.43 1.55 1.60 1.60 1.41 Ratio of net investment income to average net assets 1.98 e 1.23 e 1.13 1.36 .74 1.44 1.83 Portfolio Turnover Rate 26.06 d 44.80 d 46.17 80.41 86.02 97.43 79 Net Assets, end of period ($ x 1,000) 11,769 9,812 9,478 2,066 1,756 162 12 † Represents information for Class A shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a The fund has changed its fiscal year end from December 31 to October 31. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended Ten Months April 30, 2014 Ended Year Ended December 31, Class C Shares (Unaudited) October 31, 2013 a 2012 2011 2010 2009 2008 b Per Share Data ($): Net asset value, beginning of period 8.55 8.11 6.76 7.32 6.50 5.02 7.78 Investment Operations: Investment income—net c .05 .04 .06 .05 .00 d .04 .01 Net realized and unrealized gain (loss) on investments .16 .40 1.66 (.51 ) 1.07 1.75 (2.74 ) Total from Investment Operations .21 .44 1.72 (.46 ) 1.07 1.79 (2.73 ) Distributions: Dividends from investment income—net (.19) — (.37 ) (.10 ) (.25 ) (.31 ) (.03 ) Net asset value, end of period 8.57 8.55 8.11 6.76 7.32 6.50 5.02 Total Return (%) e 2.66 f 5.30 f 25.61 (6.36 ) 16.48 35.35 (34.92 ) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.24 g 2.21 g 2.29 2.50 2.45 2.91 2.46 g Ratio of net expenses to average net assets 2.05 g 2.09 g 2.19 2.29 2.35 2.35 2.35 g Ratio of net investment income to average net assets 1.25 g .57 g .72 .63 .02 .71 .67 g Portfolio Turnover Rate 26.06 f 44.80 f 46.17 80.41 86.02 97.43 79 Net Assets, end of period ($ x 1,000) 1,186 1,304 1,134 395 198 38 6 a The fund has changed its fiscal year end from December 31 to October 31. b From September 13, 2008 (commencement of initial offering) to December 31, 2008. c Based on average shares outstanding at each month end. d Amount represents less than $.01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Ten Months April 30, Ended 2014 October 31, Year Ended December 31, Class I Shares † (Unaudited) 2013 a 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 8.62 8.13 6.75 7.33 6.49 5.02 9.04 Investment Operations: Investment income—net b .09 .10 .15 .13 .10 .14 .16 Net realized and unrealized gain (loss) on investments .16 .42 1.66 (.52 ) 1.05 1.70 (4.06 ) Total from Investment Operations .25 .52 1.81 (.39 ) 1.15 1.84 (3.90 ) Distributions: Dividends from investment income—net (.24 ) (.03 ) (.43 ) (.19 ) (.31 ) (.37 ) (.12 ) Net asset value, end of period 8.63 8.62 8.13 6.75 7.33 6.49 5.02 Total Return (%) 3.06 c 6.41 c 26.92 (5.41 ) 17.91 36.94 (43.38 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 d 1.04 d 1.07 1.11 1.17 1.33 1.24 Ratio of net expenses to average net assets 1.03 d 1.04 d 1.07 1.11 1.17 1.18 1.19 Ratio of net investment income to average net assets 2.27 d 1.43 d 1.90 1.81 1.51 2.55 2.24 Portfolio Turnover Rate 26.06 c 44.80 c 46.17 80.41 86.02 97.43 79 Net Assets, end of period ($ x 1,000) 661,214 662,525 461,583 234,424 138,618 84,854 48,255 † Represents information for Institutional shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a The fund has changed its fiscal year end from December 31 to October 31. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 18 Six Months Ended April 30, 2014 Ten Months Ended Class Y Shares (Unaudited) October 31, 2013 a Per Share Data ($): Net asset value, beginning of period 8.62 8.16 Investment Operations: Investment income—net b .05 .01 Net realized and unrealized gain (loss) on investments .20 .45 Total from Investment Operations .25 .46 Distributions: Dividends from investment income—net (.24 ) — Net asset value, end of period 8.63 8.62 Total Return (%) c 3.05 5.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.21 1.06 Ratio of net expenses to average net assets d 1.05 1.05 Ratio of net investment income to average net assets d 1.34 .23 Portfolio Turnover Rate c 26.06 44.80 Net Assets, end of period ($ x 1,000) 25,300 1 a Effective July 1, 2013, the fund commenced offering ClassY shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Real Estate Securities Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund.The fund’s investment objective is to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. CenterSquare Investment Management, Inc. (“CenterSquare”) serves as the fund’s sub-investment adviser. CenterSquare is a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 650 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized), Class I (400 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are offered at net asset value generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 20 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 22 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 340,171,125 — — Equity Securities— Foreign Common Stocks † 346,921,533 — — Mutual Funds 4,237,000 — — Participation Notes † 44,213 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,207 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (40 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2014, there were no transfers between level 1 and level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded 24 on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,812,000 81,166,000 84,741,000 4,237,000 .6 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 26 The fund has an unused capital loss carryover of $2,349,612 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2013 was as follows: ordinary income $2,048,055. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2014 was approximately $100,600 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .95% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2013 through March 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (exclud- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ing Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $9,562 during the period ended April 30, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and CenterSquare, Dreyfus pays CenterSquare a monthly fee at an annual rate of .46% of the value of the fund’s average daily net assets. During the period ended April 30, 2014, the Distributor retained $865 from commissions earned on sales of the fund’s Class A shares and $1,438 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $4,502 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $12,749 and $1,500, respectively, pursuant to the Shareholder Services Plan. 28 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $2,265 for transfer agency services and $149 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $14. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $92,811 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $536,165, Distribution Plan fees $725, Shareholder Services Plan fees $2,538, custodian fees $66,629, Chief Compliance Officer fees $736 and transfer agency fees $2,137, which are offset against an expense reimbursement currently in effect in the amount of $3,883. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $186,542,203 and $169,341,943, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2014: 30 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 5/02/2014 a 16,000,000 2,063,771 2,063,731 (40 ) Singapore Dollar, Expiring 950,000 756,550 757,757 1,207 5/02/2014 a Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Northern Trust In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting arrangements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At April 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 1,207 (40 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements 1,207 (40 ) The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of April 30, 2014: Financial Instruments Gross and Derivatives Securities Cash Net Amount of Available for Collateral Collateral Amount of Counterparty Assets ($) 1 Offset ($) Received ($) 2 Received ($) 2 Assets ($) Northern Trust 1,207 (40 ) — — 1,167 Total ) — — Financial Instruments Gross and Derivatives Securities Cash Net Amount of Available for Collateral Collateral Amount of Counterparty Liabilities ($) 1 Offset ($) Pledged ($) 2 Pledged ($) 2 Liabilities ($) Northern Trust (40 ) 40 — — — Total ) 40 — — — 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward Contracts 1,866,804 At April 30, 2014, accumulated net unrealized appreciation on investments was $79,317,579, consisting of $89,525,697 gross unrealized appreciation and $10,208,118 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which CenterSquare Investment Management, Inc. (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or below the 34 Performance Group and Performance Universe medians for the various periods, but further noted the proximity to the median in most periods when the performance was below the median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was at the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2015, so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted 36 that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 38 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Greater China Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Greater China Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Greater China Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what we believe to be a major change in market leadership. Over the reporting period’s first half, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the reporting period’s second half, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research may be the best way to identify the likely winners and losers. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Hugh Simon, Raymond Chan, and William Liu, Portfolio Managers of Hamon Asian Advisors Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Greater China Fund’s Class A shares produced a total return of –10.73%, Class C shares returned –11.08%, and Class I shares returned –10.63%. 1 In comparison, the fund’s benchmark, the Hang Seng Index, produced a total return of –4.06% (USD terms) for the same period. 2 Chinese equities generally lost value during the reporting period due to renewed concerns over the possibility of further economic weakness as the nation transitions from an investment-led to a service-led economy. The fund produced lower returns than its benchmark, mainly as a result of shortfalls in the mobile gaming, oil production, and solar energy industries. The Fund’s Investment Approach The fund, which seeks long-term capital appreciation, normally invests at least 80% of its net assets in stocks of companies that (i) are principally traded in China, Hong Kong, or Taiwan (Greater China), (ii) derive at least 50% of their revenues from Greater China, or (iii) have at least 50% of their assets in Greater China.To determine where the fund will invest, we analyze several factors, including economic and political trends in Greater China, the current financial condition and future prospects of individual companies and sectors in the region, and the valuation of one market or company relative to that of another. Economic Concerns Weighed on Chinese Equities After posting solid gains over the final months of 2013, China’s stock market declined over the reporting period’s second half. Investors reacted negatively when the domestic economy continued to slow amid efforts by the government to adjust the country’s economic focus from investment-led to service-led activity, including a shift in fiscal policy away from general economic stimulus and toward more targeted government spending. Making these changes has proved more difficult than many The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) officials anticipated, particularly in light of the Chinese economy’s size, which ranks as the second largest in the world. Economic activity in China was especially dampened during the reporting period by reduced export activity and the effects of an anti-corruption effort that restrained demand for luxury goods and services among government officials and the economic elite.The nation’s banking system also has come under pressure due to concerns about nonperforming loans and volatile property markets. In this environment, many of the industry groups that led the 2013 stock market rally were among the greatest laggards over the opening months of 2014. Internet-related companies, casinos, and higher end retailers, produced especially weak results. Previous Winners Gave Back Some Gains Our focus on midcap, growth-oriented companies proved counterproductive in this environment. Many of the companies that supported the fund’s strong relative performance in previous reporting periods — particularly those in the information technology sector — gave back some of their previous gains during the spring of 2014. Among individual companies, the fund encountered pronounced weakness in solar energy panels producer United Photovoltaics Group, where operational problems disappointed investors during the reporting period. In the information technology sector, smartphone gaming apps developer China Mobile Games and Entertainment Group,ADR fell sharply in March along with other companies in its industry group, despite the company’s steep market share gains amid a shift among consumers from personal computers to handheld devices. In the energy sector, state oil company CNOOC reported production volumes and earnings that fell short of analysts’ expectations, prompting its elimination from the fund’s portfolio. The fund achieved better results from other holdings. Most notably, pharmaceutical developer, distributor, and importer China Medical System Holdings delivered strong earnings while expanding its sales network. State-owned transportation logistics provider Sinotrans, Cl. H divested slower growing businesses to focus on higher growth areas, resulting in a higher valuation.Taiwanese solar conductive paste producer Gigasolar Materials successfully entered a new market niche, quickly gaining a significant share of the segment. 4 A Cautiously Optimistic Outlook Although macroeconomic headwinds generally have continued to weigh on the Chinese stock market, we have begun to see encouraging signs of progress in the second quarter, and we currently expect better economic data and improved investor sentiment later this year. We believe the new government is now more firmly established, and we anticipate initiatives to make the domestic economy more efficient and transparent, including efforts to invite more foreign capital into the country. We have maintained a generally constructive investment posture, including overweight exposure to the information technology and industrials sectors.We also have found a number of opportunities in the health care sector, where we expect robust growth as the middle class grows, the population ages, and more hospitals are privatized.We have identified fewer companies meeting our investment criteria in the financials, energy, materials, and telecommunications services sectors. May 15, 2014 Emerging markets, such as those of China and Taiwan, tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investments in emerging markets. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: BLOOMBERG L.P. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Hang Seng Index is a free-float capitalization-weighted index of 36 companies that represents approximately 66% of the total market cap of the Stock Exchange of Hong Kong. Index components are capped at 25% and divided into four sub-indexes. Return quoted is in U.S. dollars. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Greater China Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.98 $ 11.48 $ 6.81 Ending value (after expenses) $ 892.70 $ 889.20 $ 893.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 8.50 $ 12.23 $ 7.25 Ending value (after expenses) $ 1,016.36 $ 1,012.65 $ 1,017.60 † Expenses are equal to the fund’s annualized expense ratio of 1.70% for Class A, 2.45% for Class C and 1.45% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—99.4% Shares Value ($) Automobiles & Components—4.2% Chongqing Changan Automobile, Cl. B 6,470,621 Capital Goods—19.3% AviChina Industry & Technology, Cl. H 29,400,000 15,699,315 Chicony Power Technology 1,999,000 2,839,827 China State Construction International Holdings 9,100,000 15,188,283 Hutchison Whampoa 555,000 7,588,079 L.K. Technology Holdings 41,090,000 a 5,087,921 Zhuzhou CSR Times Electric, Cl. H 2,529,500 7,422,481 Consumer Services—10.4% Galaxy Entertainment Group 1,356,000 a 10,642,736 NagaCorp 3,964,000 3,599,476 Sands China 1,676,000 12,235,549 Tarena International, ADR 310,600 2,615,252 Diversified Financials—7.8% China Cinda Asset Management, Cl. H 28,500,000 14,336,478 China Galaxy Securities, Cl. H 7,515,000 4,400,660 Haitong Securities, Cl. H 2,110,800 2,951,273 Energy—2.9% China Oilfield Services, Cl. H 3,412,000 Food, Beverage & Tobacco—3.1% Yashili International Holdings 17,901,000 Insurance—4.2% AIA Group 2,380,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—9.6% China Medical System Holdings 10,323,000 12,223,107 CSPC Pharmaceutical Group 6,116,000 5,088,154 Livzon Pharmaceutical Group, Cl. H 692,300 a 3,915,588 Shanghai Fosun Pharmaceutical Group, Cl. H 1,656,500 5,597,908 Semiconductors & Semiconductor Equipment—9.8% Gigasolar Materials 639,000 14,748,758 Inotera Memories 7,106,000 a 7,271,190 United Photovoltaics Group 68,274,000 a 5,371,780 Software & Services—14.7% Baidu, ADR 34,500 a 5,307,825 China Mobile Games & Entertainment Group, ADR 303,447 a 5,167,703 Qihoo 360 Technology, ADR 86,754 a 7,320,303 Tencent Holdings 287,000 17,887,179 YY, ADR 92,000 a 5,277,120 Technology Hardware & Equipment—6.5% Flytech Technology 1,124,000 4,317,637 Goldpac Group 4,790,000 4,361,875 Posiflex Techology 794,000 4,128,022 Sercomm 2,600,000 5,234,784 8 Common Stocks (continued) Shares Value ($) Transportation—4.9% Sinotrans, Cl. H 24,576,000 Utilities—2.0% Guangdong Investment 5,156,000 Total Investments (cost $245,640,378) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 19.3 Technology Hardware & Equipment 6.5 Software & Services 14.7 Transportation 4.9 Consumer Services 10.4 Automobiles & Components 4.2 Semiconductors & Insurance 4.2 Semiconductor Equipment 9.8 Food, Beverage & Tobacco 3.1 Pharmaceuticals, Energy 2.9 Biotech & Life Sciences 9.6 Utilities 2.0 Diversified Financials 7.8 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 245,640,378 277,017,868 Cash 698,682 Cash denominated in foreign currencies 103,257 103,261 Receivable for investment securities sold 2,487,396 Receivable for shares of Common Stock subscribed 51,038 Dividends receivable 149 Prepaid expenses 38,127 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 498,100 Payable for investment securities purchased 874,903 Payable for shares of Common Stock redeemed 264,989 Interest payable—Note 2 72 Accrued expenses 107,027 Net Assets ($) Composition of Net Assets ($): Paid-in capital 281,074,408 Accumulated investment (loss)—net (2,667,340 ) Accumulated net realized gain (loss) on investments (31,133,121 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 31,377,483 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 157,492,600 76,434,488 44,724,342 Shares Outstanding 4,233,423 2,333,517 1,156,711 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 447,399 Affiliated issuers 550 Total Income Expenses: Management fee—Note 3(a) 2,085,106 Shareholder servicing costs—Note 3(c) 593,172 Distribution fees—Note 3(b) 343,581 Custodian fees—Note 3(c) 156,178 Professional fees 35,062 Registration fees 23,135 Prospectus and shareholders’ reports 23,006 Directors’ fees and expenses—Note 3(d) 13,881 Interest expense—Note 2 3,157 Loan commitment fees—Note 2 1,369 Miscellaneous 12,130 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (174,272 ) Less—reduction in fees due to earnings credits—Note 3(c) (216 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 17,238,447 Net realized gain (loss) on forward foreign currency exchange contracts (89,021 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (48,707,342 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 401 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment (loss)—net (2,667,340 ) (799,979 ) Net realized gain (loss) on investments 17,149,426 36,986,014 Net unrealized appreciation (depreciation) on investments (48,706,941 ) 51,556,889 Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 7,636,754 35,858,935 Class C 1,021,016 6,312,798 Class I 3,015,287 19,253,255 Cost of shares redeemed: Class A (31,918,165 ) (92,222,816 ) Class C (14,356,094 ) (37,658,853 ) Class I (13,562,868 ) (30,566,844 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 361,040,355 372,320,956 End of Period Accumulated investment (loss)—net (2,667,340 ) — 12 Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Capital Share Transactions: Class A a Shares sold 183,591 966,205 Shares redeemed (773,607 ) (2,539,184 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 27,822 192,868 Shares redeemed (393,016 ) (1,170,647 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 69,397 495,874 Shares redeemed (315,343 ) (813,560 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended October 31, 2013, 120,388 Class C shares representing $3,992,053 were exchanged for 106,768 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 41.67 32.51 34.97 51.10 40.09 15.93 Investment Operations: Investment (loss)—net a (.30 ) (.01 ) (.10 ) (.13 ) (.27 ) (.10 ) Net realized and unrealized gain (loss) on investments (4.17 ) 9.17 (.55 ) (14.65 ) 11.26 24.22 Total from Investment Operations (4.47 ) 9.16 (.65 ) (14.78 ) 10.99 24.12 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — — Proceeds from redemptions fees .00 b .00 b .00 b .01 .02 .04 Net asset value, end of period 37.20 41.67 32.51 34.97 51.10 40.09 Total Return (%) c (10.73 ) d 28.18 (1.37 ) (29.73 ) 27.43 151.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.80 e 1.82 1.92 1.84 1.89 1.95 Ratio of net expenses to average net assets 1.70 e 1.67 1.88 1.84 1.89 1.94 Ratio of net investment (loss) to average net assets (1.43 ) e (.04 ) (.30 ) (.27 ) (.60 ) (.33 ) Portfolio Turnover Rate 66.85 d 128.56 141.37 91.44 71.53 75.14 Net Assets, end of period ($ x 1,000) 157,493 200,988 207,965 302,932 610,538 630,399 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2014 Year Ended October 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 36.83 28.96 31.60 46.64 36.86 14.76 Investment Operations: Investment (loss)—net a (.40 ) (.27 ) (.30 ) (.41 ) (.53 ) (.31 ) Net realized and unrealized gain (loss) on investments (3.67 ) 8.14 (.53 ) (13.28 ) 10.29 22.40 Total from Investment Operations (4.07 ) 7.87 (.83 ) (13.69 ) 9.76 22.09 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — — Proceeds from redemption fees .00 b .00 b .00 b .01 .02 .01 Net asset value, end of period 32.76 36.83 28.96 31.60 46.64 36.86 Total Return (%) c (11.08 ) d 27.17 (2.13 ) (30.26 ) 26.56 149.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.57 e 2.59 2.68 2.58 2.60 2.69 Ratio of net expenses to average net assets 2.45 e 2.44 2.64 2.58 2.60 2.68 Ratio of net investment (loss) to average net assets (2.18 ) e (.83 ) (1.07 ) (.98 ) (1.31 ) (1.13 ) Portfolio Turnover Rate 66.85 d 128.56 141.37 91.44 71.53 75.14 Net Assets, end of period ($ x 1,000) 76,434 99,380 106,457 153,058 283,842 258,190 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2014 Year Ended October 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 43.26 33.66 36.04 52.51 41.06 16.27 Investment Operations: Investment income (loss)—net a (.25 ) .08 (.02 ) (.03 ) (.10 ) (.03 ) Net realized and unrealized gain (loss) on investments (4.34 ) 9.52 (.55 ) (15.09 ) 11.53 24.81 Total from Investment Operations (4.59 ) 9.60 (.57 ) (15.12 ) 11.43 24.78 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — — Proceeds from redemption fees .00 b .00 b .00 b .01 .02 .01 Net asset value, end of period 38.67 43.26 33.66 36.04 52.51 41.06 Total Return (%) (10.63 ) c 28.52 (1.10 ) (29.57 ) 27.86 152.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 d 1.54 1.64 1.60 1.56 1.63 Ratio of net expenses to average net assets 1.45 d 1.39 1.60 1.60 1.56 1.62 Ratio of net investment income (loss) to average net assets (1.19 ) d .22 (.05 ) (.07 ) (.22 ) (.09 ) Portfolio Turnover Rate 66.85 c 128.56 141.37 91.44 71.53 75.14 Net Assets, end of period ($ x 1,000) 44,724 60,672 57,899 86,871 165,622 80,875 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Greater China Fund (the “fund”) is a separate non-diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Hamon Asian Advisors Limited (“Hamon”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 1 billion shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (400 million shares authorized), Class C (200 million shares authorized), and Class I (400 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 18 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 20 The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 52,869,000 52,869,000 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in the securities of Chinese issuers and other investments that are tied economically to China. Because the fund’s investments are concentrated in China, the fund’s performance is expected to be closely tied to social, political and economic conditions within China and to be more volatile than the performance of more geographically diversified funds. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends 22 from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $48,198,306 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013.The The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund has $15,792,196 of post-enactment short-term capital losses and $32,406,110 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. The fund has analyzed its tax positions with respect to applicable income tax issues for open tax years (in each respective jurisdiction) and determined no material tax liabilities existed. The fund operates in certain jurisdictions where the tax laws are evolving and, therefore, the application and interpretation of these laws and regulations is uncertain. In the future, the fund’s tax position in these jurisdictions may be subject to review from time to time which could result in tax liabilities. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2014 was approximately $580,700 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. 24 Dreyfus has contractually agreed, from November 1, 2013 through March 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.45% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $174,272 during the period ended April 30, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Hamon, Dreyfus pays Hamon a fee at the annual rate of .625% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2014, the Distributor retained $5,541 from commissions earned on sales of the fund’s Class A shares and $1,125 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $343,581 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $234,792 and $114,527, respectively, pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $38,806 for transfer agency services and $2,360 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $216. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $156,178 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $302,180, Distribution Plan fees $49,631, Shareholder Services Plan fees $50,702, custodian fees $97,343, Chief Compliance Officer fees $736 and transfer agency fees $21,585, which are offset against an expense reimbursement currently in effect in the amount of $24,077. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended April 30, 2014, redemption fees charged and retained by the fund amounted to $8,217. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $221,619,131 and $274,665,237, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At April 30, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward contracts 1,418,636 At April 30, 2014, accumulated net unrealized appreciation on investments was $31,377,490, consisting of $61,807,873 gross unrealized appreciation and $30,430,383 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Hamon Asian Advisors Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods (ranking highest in the Performance Group in the one- and five-year periods), except for the three- and four-year periods when the fund’s performance was below the Performance Group and Performance Universe medians (ranking lowest in the Performance Group in the three- and four-year periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. 30 The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 31, 2014, so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.45% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and 32 decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on infor- The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) mation received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 34 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus India Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements 27 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus India Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus India Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what we believe to be a major change in market leadership. Over the reporting period’s first half, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the reporting period’s second half, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research may be the best way to identify the likely winners and losers. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Hugh Simon, Raymond Chan, and Abhijit Sarkar, Portfolio Managers of Hamon Asian Advisors Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus India Fund’s Class A shares produced a total return of 14.72%, Class C shares returned 14.33%, and Class I shares returned 14.90%. 1 In comparison, the fund’s benchmark, the MSCI ® India ND Index (the “Index”), produced a total return of 6.75% for the same period. 2 Indian equities generally gained value during the reporting period as macroeconomic concerns eased and investors looked forward to a better business environment.The fund produced higher returns than its benchmark, mainly as a result of strong stock selections in the rebounding industrials and information technology sectors. The Fund’s Investment Approach The fund, which seeks long-term capital appreciation, normally invests at least 80% of its net assets in equity and fixed-income securities of Indian issuers and other investments that are tied economically to India.The fund may invest in companies of any market capitalization. The fund invests in securities denominated in the Indian rupee or other local currency of issue or U.S. dollar-denominated securities. When choosing investments, we analyze several factors, including: Economic and political trends in India The current financial condition and future prospects of individual companies and sectors in India The valuation of one company or sector in India relative to that of another We generally seek companies with accelerated earnings outlooks and reasonably valued share prices. Characteristics of such companies may include reliable corporate governance, a commitment to increasing shareholder value, strong earnings momentum with consistent free cash flow generation, sound business fundamentals, and long-term vision. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Easing Economic Concerns Buoyed Indian Equities After a period of pronounced weakness in India’s economy, currency, and stock market, local conditions appeared to stabilize at the start of the reporting period when a new head of the nation’s central bank implemented several regulatory and policy reforms. In addition, investors looked forward to elections in the spring, which resulted in new and more pro-business government leadership who have proposed long-awaited reforms. In fact, with more than 550 million people participating, the 2014 Indian national election ranks as the largest in the world. India’s stock market generally rallied from low valuations over the second half of the reporting period, more than erasing weakness over the first half. Industrial and infrastructure-related companies fared particularly well during the market rebound. Fund Well Positioned for Rally The fund’s focus on midcap, growth-oriented companies proved auspicious in this environment. Many of the companies that we believed enjoyed solid underlying fundamentals and good growth prospects participated more than fully in the market’s advance. The fund received especially strong contributions from infrastructure developers such as NCC Limited and Larsen & Toubro, which stood to benefit from expected increases in construction spending. In addition, both companies had shored up working capital and reduced debt through the sale of some assets. Likewise, cement producer JK Lakshmi Cement gained value in anticipation of greater infrastructure development, including a new traffic corridor financed by Japanese investors. In other areas, information technology company HCL Technologies benefited from rising enterprise demand for its software and technology infrastructure services. Laggards during the reporting period included spirits producer Tilaknagar Industries , which lost value when an expected corporate takeover of the company failed to materialize, leading to its elimination from the fund’s portfolio. Small-cap mobile telecommunications services operator Idea Cellular rallied in 2013 after achieving a higher market share, but it gave back some of those gains in 2014 when investors grew concerned about high levels of capital spending. Agricultural products maker Jain Irrigation Systems declined when it fell short of analysts’ earnings growth targets. 4 A Cautiously Optimistic Outlook Although some macroeconomic headwinds remain, we are seeing encouraging signs of progress in India.With a new government expected to implement financial and policy reforms, we believe that impediments to infrastructure development and business expansion will be eased. Such a development could attract additional investment capital from foreign investors, potentially driving stock prices higher. Therefore, we have established a more constructive investment posture through the addition to the fund’s portfolio of infrastructure developers, exporters, and financial institutions that can help finance infrastructure growth.We have also recently favored consumer discretionary companies that stand to benefit from higher levels of consumer spending.We have identified fewer companies meeting our investment criteria in the energy sector and among companies that tend to be sensitive to rising interest rates. We also recently trimmed the fund’s exposure to industrial companies as they reached our target prices. May 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Emerging markets, such as those of India, tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – The MSCI India ND Index is designed to measure the performance of the large and midcap segments of the Indian market. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus India Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 10.38 $ 14.35 $ 9.06 Ending value (after expenses) $ 1,147.20 $ 1,143.30 $ 1,149.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.74 $ 13.47 $ 8.50 Ending value (after expenses) $ 1,015.12 $ 1,011.41 $ 1,016.36 † Expenses are equal to the fund’s annualized expense ratio of 1.95% for Class A, 2.70% for Class C and 1.70% for Class I,multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—98.8% Shares Value ($) Automobiles & Components—4.5% Tata Motors 14,500 Banks—17.6% Axis Bank 4,300 108,165 Bank of Baroda 6,100 82,623 ICICI Bank 4,800 98,952 Yes Bank 14,000 102,305 Capital Goods—16.9% Crompton Greaves 36,645 100,004 IRB Infrastructure 22,000 41,855 Larsen & Toubro 6,200 133,025 NCC 120,000 100,075 Consumer Durables & Apparel—1.8% TTK Prestige 800 Diversified Financials—3.3% Shriram Transport Finance 6,000 Food, Beverage & Tobacco—4.9% ITC 19,100 Household & Personal Products—3.0% Jyothy Laboratories 21,500 Materials—9.5% JK Lakshmi Cement 57,152 112,428 UPL 22,000 97,790 Media—1.9% Zee Entertainment Enterprises 9,800 Pharmaceuticals, Biotech & Life Sciences—6.0% Dr. Reddy’s Laboratories 1,300 58,327 Glenmark Pharmaceuticals 7,600 76,176 Real Estate—2.0% Prestige Estates Projects 16,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services—17.4% HCL Technologies 5,500 127,928 Info Edge (India) 5,200 50,431 Tata Consultancy Services 4,040 146,636 Tech Mahindra 2,000 60,753 Telecommunication Services—3.3% Idea Cellular 32,449 Transportation—6.7% Adani Ports and Special Economic Zone 20,000 62,406 Blue Dart Express 500 27,389 Gateway Distriparks 20,215 59,423 Total Investments (cost $1,865,698) % Cash and Receivables (Net) % Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 17.6 Automobiles & Components 4.5 Software & Services 17.4 Diversified Financials 3.3 Capital Goods 16.9 Telecommunication Services 3.3 Materials 9.5 Household & Personal Products 3.0 Transportation 6.7 Real Estate 2.0 Pharmaceuticals, Media 1.9 Biotech & Life Sciences 6.0 Consumer Durables & Apparel 1.8 Food, Beverage & Tobacco 4.9 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 1,865,698 2,195,675 Cash denominated in foreign currencies 43,038 43,403 Dividends receivable 1 Prepaid expenses 26,257 Due from The Dreyfus Corporation and affiliates—Note 3(c) 623 Liabilities ($): Cash overdraft due to Custodian 5,015 Accrued expenses 39,446 Net Assets ($) Composition of Net Assets ($): Paid-in capital 3,484,113 Accumulated investment (loss)—net (35,708 ) Accumulated net realized gain (loss) on investments (1,557,249 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 330,342 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,460,743 399,368 361,387 Shares Outstanding 183,704 51,627 45,049 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,377 Affiliated issuers 1 Total Income Expenses: Management fee—Note 3(a) 11,098 Professional fees 38,360 Custodian fees—Note 3(c) 18,582 Registration fees 17,137 Shareholder servicing costs—Note 3(c) 2,978 Prospectus and shareholders’ reports 2,881 Distribution fees—Note 3(b) 1,341 Loan commitment fees—Note 2 10 Directors’ fees and expenses—Note 3(d) 9 Miscellaneous 8,182 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (82,330 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (578,914 ) Net realized gain (loss) on forward foreign currency exchange contracts (2,150 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 837,776 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment (loss)—net (14,867 ) (17,588 ) Net realized gain (loss) on investments (581,064 ) (540,282 ) Net unrealized appreciation (depreciation) on investments 837,776 (176,868 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 559,601 986,644 Class C 8,000 70,578 Class I 5,000 131,860 Cost of shares redeemed: Class A (405,722 ) (835,799 ) Class C (37,216 ) (280,027 ) Class I (58,483 ) (71,249 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 1,908,473 2,641,204 End of Period Accumulatd investment (loss)—net (35,708 ) (20,841 ) Capital Share Transactions (Shares): Class A a Shares sold 72,893 118,600 Shares redeemed (56,629 ) (99,050 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 1,050 8,190 Shares redeemed (5,748 ) (32,061 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 730 16,632 Shares redeemed (8,216 ) (9,404 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 12,604 Class C shares representing $117,095 were exchanged for 12,352 Class A shares. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, Class A Shares (Unaudited) 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 6.93 9.70 10.59 12.50 Investment Operations: Investment income (loss)—net b (.05 ) (.05 ) (.05 ) .06 Net realized and unrealized gain (loss) on investments 1.07 (2.73 ) (.87 ) (1.98 ) Total from Investment Operations 1.02 (2.78 ) (.92 ) (1.92 ) Proceeds from redemption fees c .00 d .01 .03 .01 Net asset value, end of period 7.95 6.93 9.70 10.59 Total Return (%) e 14.72 f (28.63 ) (8.31 ) (15.28 ) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 11.26 g 8.90 9.60 12.82 g Ratio of net expenses to average net assets 1.95 g 1.97 2.00 2.00 g Ratio of net investment income (loss) to average net assets (1.57 ) g (.64 ) (.58 ) .98 g Portfolio Turnover Rate 72.80 f 82.84 119.55 36.45 f Net Assets, end of period ($ x 1,000) 1,461 1,161 1,435 1,622 a From April 13, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c See Note 3(e). d Amount represents less than $ .01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. 12 Six Months Ended April 30, 2014 Year Ended October 31, Class C Shares (Unaudited) 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 6.77 9.55 10.54 12.50 Investment Operations: Investment income (loss)—net b (.08 ) (.13 ) (.12 ) .01 Net realized and unrealized gain (loss) on investments 1.05 (2.66 ) (.90 ) (1.98 ) Total from Investment Operations .97 (2.79 ) (1.02 ) (1.97 ) Proceeds from redemption fees c .00 d .01 .03 .01 Net asset value, end of period 7.74 6.77 9.55 10.54 Total Return (%) e 14.33 f (29.18 ) (9.30 ) (15.68 ) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 11.99 g 9.49 9.87 13.73 g Ratio of net expenses to average net assets 2.70 g 2.72 2.75 2.75 g Ratio of net investment income (loss) to average net assets (2.32 ) g (1.49 ) (1.24 ) .19 g Portfolio Turnover Rate 72.80 f 82.84 119.55 36.45 f Net Assets, end of period ($ x 1,000) 399 381 766 576 a From April 13, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c See Note 3(e). d Amount represents less than $.01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2014 Year Ended October 31, Class I Shares (Unaudited) 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 6.98 9.72 10.60 12.50 Investment Operations: Investment income (loss)—net b (.05 ) (.01 ) (.06 ) .07 Net realized and unrealized gain (loss) on investments 1.09 (2.74 ) (.85 ) (1.98 ) Total from Investment Operations 1.04 (2.75 ) (.91 ) (1.91 ) Proceeds from redemption fees c .00 d .01 .03 .01 Net asset value, end of period 8.02 6.98 9.72 10.60 Total Return (%) 14.90 e (28.26 ) (8.21 ) (15.20 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 10.85 f 8.65 8.71 12.99 f Ratio of net expenses to average net assets 1.70 f 1.72 1.75 1.75 f Ratio of net investment income (loss) to average net assets (1.33 ) f (.16 ) (.60 ) 1.10 f Portfolio Turnover Rate 72.80 e 82.84 119.55 36.45 e Net Assets, end of period ($ x 1,000) 361 367 441 462 a From April 13, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c See Note 3(e). d Amount represents less than $ .01 per share. e Not annualized. f Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus India Fund (the “fund”) is a separate non-diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Hamon Asian Advisors Limited (“Hamon”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 30,091 Class A, 40,000 Class C and 40,000 Class I shares of the fund. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 18 The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 2,195,675 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 116,000 116,000 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in the securities of Indian issuers and other investments that are tied economically to India. Because the fund’s investments are concentrated in India, the fund’s performance is expected to be closely tied to social, political and economic conditions within India and to be more volatile than the performance of more geographically diversified funds. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, 20 but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $955,477 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013.The fund has $484,974 of post-enactment short-term capital losses and The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $470,503 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2013 through March 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.70% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $82,330 during the period ended April 30, 2014. 22 Pursuant to a sub-investment advisory agreement between Dreyfus and Hamon, Dreyfus pays Hamon a fee at an annual rate of .625% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2014, the Distributor retained $262 from commissions earned on sales of the fund’s Class A shares and $14 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $1,341 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $1,346 and $447, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $951 for transfer agency services and $37 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $18,582 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $2,155, Distribution Plan fees $244, Shareholder Services Plan fees $357, custodian fees $9,991, Chief Compliance Officer fees $736 and transfer agency fees $419, which are offset against an expense reimbursement currently in effect in the amount of $14,525. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended April 30, 2014, the fund charged and retained $138 in redemption fees. 24 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $1,386,647 and $1,311,600, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At April 30, 2014, there were no forward contracts outstanding. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward contracts 14,727 At April 30, 2014, accumulated net unrealized appreciation on investments was $329,977, consisting of $347,604 gross unrealized appreciation and $17,627 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On June 17, 2014, the Board approved the liquidation of the fund. Accordingly, effective on or about July 7, 2014, no new or subsequent investments in the fund will be permitted.The fund’s assets will be liquidated and the proceeds distributed pro rata to fund shareholders effective on or about August 22, 2014. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Hamon Asian Advisors Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for both periods shown and ranked in the fourth quartile of the Performance Group and Performance Universe in all periods (fourth out of four funds in the Performance Group in both periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s underperformance and the additional steps taken 28 to improve performance, including appointing a new portfolio manager in early 2014.The Board stated its expectations for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee (which was zero) was below the Expense Group median and at the Expense Universe median and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2015, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.70% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect 30 potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board agreed to closely monitor performance and determined to approve renewal of the Agreements only through September 20, 2014. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreements though September 20, 2014 was in the best interests of the fund and its shareholders. 32 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Satellite Alpha Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Satellite Alpha Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Satellite Alpha Fund, covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The final two months of 2013 witnessed a firming U.S. labor market, further improvements in housing data, and generally strong corporate earnings growth, but U.S. GDP growth over the opening months of 2014 generally stalled due to harsh winter weather, the expiration of extended unemployment benefits, and the deceleration of inventory accumulation by businesses.Although stocks encountered volatility under these mixed conditions, investors largely appeared to shrug off recent economic shortfalls as some broad measures of U.S. stock market performance either achieved or approached new all-time highs on the reporting period’s final day. We believe that the economic recovery’s pause over the winter of 2014 will prove temporary, and we currently expect to see accelerating growth over the next few years as past financial stresses continue to fade and fiscal drags abate in the public sector. However, stock valuations have generally risen after the sustained market rally, and in our judgment, selectivity is likely to be key to successful equity investing in the months ahead. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Satellite Alpha Fund’s Class A shares produced a total return of 0.79%, Class C shares returned 0.45%, and Class I shares returned 0.96%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International (MSCI) World Index (the “MSCI World Index”), produced a total return of 6.32% for the same period. 2 Improving conditions in developed economies helped support mild gains in international stock, bond, and currency markets over the reporting period. The fund produced lower returns than its benchmark, due in part to shortfalls posted by Dreyfus Global Absolute Return Fund, one of the underlying funds to which the fund allocates its assets, and overweighted exposure to debt and equity securities from the emerging markets. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation, referred to as underlying funds, that provide exposure to alternative or non-traditional (i.e., satellite) asset categories or investment strategies. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors. The Dreyfus Investment Committee will rebalance the fund’s investments in the underlying funds at least annually, but may do so more often in response to market conditions.As of April 30, 2014, the fund’s market value was allocated as follows: Underlying Funds (%) Dreyfus Emerging Markets Fund 24.19 Dreyfus Natural Resources Fund 22.92 Dreyfus International Bond Fund 12.76 Dreyfus Global Real Estate Securities Fund 11.84 Dreyfus Emerging Markets Debt Local Currency Fund 9.48 Dreyfus Global Absolute Return Fund 9.43 Dreyfus Inflation Adjusted Securities Fund 9.38 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Recovering Global Economy Fueled Developed Markets’ Gains Investors in developed markets responded positively to improving economic conditions over the reporting period.After several years of weakness in Europe, investors warmed to the financial markets’ opportunities as growth picked up in core countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies. In the United Kingdom, investor sentiment improved and stocks rallied when fears of economic stagnation failed to materialize. Meanwhile, the gradual U.S. economic recovery continued despite the dampening effects of harsh winter weather. However, the Japanese stock market pulled back during the reporting period as it digested earlier gains stemming from aggressively stimulative monetary and fiscal policies. The world’s emerging markets also generally struggled due to sluggish growth trends, rising geopolitical tensions, and weakening local currency values. In this environment, the MSCI World Index advanced despite experiencing a sharp sell-off in January 2014.The rally was paced by European and U.S. stocks, while markets in the Pacific Rim generally declined. Smaller and lower quality stocks outperformed market averages during the first three months of the reporting period but lagged over the final three months when market leadership shifted toward large, high-quality, globally dominant companies. International bond markets produced mixed results, as returns diverged widely from one market to another depending on local economic and market fundamentals. Debt securities in the emerging markets generally lagged their counterparts in more developed markets. The U.S. dollar lost a degree of value, on average, relative to other major currencies during the reporting period. Emerging Markets Holdings Dampened Results Although the fund eked out modestly positive absolute returns for the reporting period, its results compared to its benchmark were undermined mainly by losses incurred by Dreyfus Global Absolute Return Fund, which experienced shortfalls in its stock market selection, currency market selection, and, to a lesser degree, bond market selection strategies. The fund’s allocations to Dreyfus Emerging Markets Fund, which invests in stocks, and to Dreyfus Emerging Markets Debt Local Currency Fund, which focuses on bonds and currencies, also dampened relative results when emerging markets securities generally underperformed the more developed markets that primarily comprise the MSCI World Index. The fund achieved better relative results during the reporting period from Dreyfus Natural Resources Fund, Dreyfus International Bond Fund, and Dreyfus Global Real Estate Securities Fund, which benefited from improved economic conditions in the world’s more developed markets. 4 The fund made no changes to its allocation strategy over the six-month reporting period. Expecting a Moderate Acceleration of Economic Growth As of the reporting period’s end, the global economy appears poised for moderate growth, which we believe will continue to be driven by developed markets in the United States, Europe, and Japan. Unless circumstances change due to unexpected economic or geopolitical shocks, we expect inflation to remain muted over the foreseeable future, which should allow major central banks to keep short-term interest rates low. Therefore, we have maintained the fund’s mix of underlying investments, which currently reflects an emphasis on equities over fixed-income securities. May 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Each underlying international equity fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Because one of the underlying fund’s investments is concentrated in the securities of companies principally engaged in the real estate sector, the value of the fund’s shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries.The securities of issuers that are principally engaged in the real estate sector may be subject to risks similar to those associated with the direct ownership of real estate. Because one of the underlying fund’s investments is concentrated in the natural resources and related sectors, the value of its shares will be affected by factors particular to those sectors and may fluctuate more widely than that of a fund which invests in a broad range of industries.The market value of these securities may be affected by numerous factors, including events occurring in nature, inflationary pressures, domestic and international politics. Securities of companies within specific natural resources sectors can perform differently from the overall market.This may be due to changes in such things as the regulatory or competitive environment or to changes in investor perceptions regarding a sector. Because the fund may allocate relatively more assets to certain natural resources sectors than others, the fund’s performance may be more sensitive to developments, which affect those sectors emphasized by the fund. Because the fund seeks to provide exposure to alternative or non-traditional (i.e., satellite) asset categories or investment strategies, the fund’s performance will be linked to the performance of these highly volatile asset categories and strategies. Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation in effect until March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Satellite Alpha Fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .54% for Class A, 1.29% for Class C and .29% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Registered Investment Companies—101.6% Shares Value ($) Bonds and Notes—41.7% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 3,035 a 42,666 Dreyfus Global Absolute Return Fund, Cl. I 3,796 a,b 42,479 Dreyfus Inflation Adjusted Securities Fund, Cl. I 3,303 a 42,280 Dreyfus International Bond Fund, Cl. I 3,363 a 57,447 Domestic Common Stocks—23.3% Dreyfus Natural Resources Fund, Cl. I 3,041 a,b Foreign Common Stocks—36.6% Dreyfus Emerging Markets Fund, Cl. I 11,090 a 108,901 Dreyfus Global Real Estate Securities Fund, Cl. I 6,178 a 53,312 Total Investments (cost $382,444) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Foreign 68.8 Mutual Funds: Domestic 32.8 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities of affiliated issuers— See Statement of Investments 382,444 450,312 Prepaid expenses 14,919 Due from The Dreyfus Corporation and affiliates—Note 2(c) 7,631 Liabilities ($): Cash overdraft due to Custodian 87 Accrued expenses 29,386 Net Assets ($) Composition of Net Assets ($): Paid-in capital 402,286 Accumulated distributions in excess of Investment income—net (664 ) Accumulated net realized gain (loss) on investments (26,101 ) Accumulated net unrealized appreciation (depreciation) on investments in affiliated issuers 67,868 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 252,927 72,063 118,399 Shares Outstanding 16,007 4,593 7,476 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Registration fees 20,902 Professional fees 20,392 Prospectus and shareholders’ reports 3,476 Shareholder servicing costs—Note 2(c) 1,036 Custodian fees—Note 3(c) 383 Distribution fees—Note 2(b) 262 Directors’ fees and expenses—Note 2(d) 60 Miscellaneous 8,848 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (54,012 ) Less—reduction in fees due to earnings credits—Note 2(c) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments in affiliated issuers 4,584 Capital gain distributions from affiliated issuers 226 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments in affiliated issuers (5,636 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment income—net 2,234 7,095 Net realized gain (loss) on investments in affiliated issuers 4,810 2,684 Net unrealized appreciation (depreciation) on investments in affiliated issuers (5,636 ) 13,108 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (1,989 ) (4,840 ) Class C — (688 ) Class I (1,210 ) (1,877 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 741 52,769 Class C — 1,800 Class I 4,538 57,097 Dividends reinvested: Class A 1,172 3,215 Class C — 336 Class I 617 872 Cost of shares redeemed: Class A (68,948 ) (142,362 ) Class C (2,004 ) (49,560 ) Class I (14,244 ) (6,974 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 523,308 590,633 End of Period Undistributed (distributions in excess of) investment income—net (664 ) 301 10 Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Capital Share Transactions: Class A a Shares sold 48 3,410 Shares issued for dividends reinvested 76 209 Shares redeemed (4,476 ) (9,297 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold — 117 Shares issued for dividends reinvested — 22 Shares redeemed (130 ) (3,194 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 300 3,662 Shares issued for dividends reinvested 40 57 Shares redeemed (958 ) (436 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 1,122 Class C shares representing $17,634, were exchanged for 1,115 Class A shares. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 15.78 15.31 15.34 15.51 13.85 12.50 Investment Operations: Investment income—net b .08 .20 .08 .20 .18 .00 c Net realized and unrealized gain (loss) on investments .04 .47 .28 .03 1.48 1.35 Total from Investment Operations .12 .67 .36 .23 1.66 1.35 Distributions: Dividends from investment income—net (.10 ) (.20 ) (.19 ) (.40 ) (.00 ) c — Dividends from net realized gain on investments — — (.20 ) — (.00 ) c — Total Distributions (.10 ) (.20 ) (.39 ) (.40 ) (.00 ) c — Net asset value, end of period 15.80 15.78 15.31 15.34 15.51 13.85 Total Return (%) d .79 e 4.37 2.61 1.41 12.09 10.80 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 24.09 g 18.84 16.16 18.57 37.30 100.93 g Ratio of net expenses to average net assets f .54 g .53 .44 .54 .53 .50 g Ratio of net investment income to average net assets f 1.08 g 1.32 .54 1.27 1.24 .08 g Portfolio Turnover Rate 7.26 e 29.93 83.66 52.02 56.19 4.35 e Net Assets, end of period ($ x 1,000) 253 321 399 550 192 162 a From July 15, 2009 (commencement of initial offering) to October 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Amounts do not include the expenses of the underlying funds. g Annualized. See notes to financial statements. 12 Six Months Ended April 30, 2014 Year Ended October 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 15.63 15.17 15.19 15.36 13.82 12.50 Investment Operations: Investment income (loss)—net b .01 .12 (.04 ) .10 .07 (.03 ) Net realized and unrealized gain (loss) on investments .05 .43 .30 .01 1.47 1.35 Total from Investment Operations .06 .55 .26 .11 1.54 1.32 Distributions: Dividends from investment income—net — (.09 ) (.08 ) (.28 ) — — Dividends from net realized gain on investments — — (.20 ) — (00 ) c — Total Distributions — (.09 ) (.28 ) (.28 ) (00 ) c — Net asset value, end of period 15.69 15.63 15.17 15.19 15.36 13.82 Total Return (%) d .45 e 3.56 1.86 .63 11.24 10.56 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 25.08 g 19.72 17.57 19.48 37.80 104.02 g Ratio of net expenses to average net assets f 1.29 g 1.28 1.19 1.29 1.28 1.25 g Ratio of net investment income (loss) to average net assets f .16 g .80 (.30 ) .63 .48 (.67 ) g Portfolio Turnover Rate 7.26 e 29.93 83.66 52.02 56.19 4.35 e Net Assets, end of period ($ x 1,000) 72 74 118 125 84 70 a From July 15, 2009 (commencement of operations) to October 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Amounts do not include the expenses of the underlying funds. g Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2014 Year Ended October 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 15.84 15.38 15.40 15.56 13.86 12.50 Investment Operations: Investment income—net b .09 .19 .12 .27 .34 .01 Net realized and unrealized gain (loss) on investments .06 .52 .29 (.01 ) 1.37 1.35 Total from Investment Operations .15 .71 .41 .26 1.71 1.36 Distributions: Dividends from investment income—net (.15 ) (.25 ) (.23 ) (.42 ) (.01 ) — Dividends from net realized gain on investments — — (.20 ) — (.00 ) c — Total Distributions (.15 ) (.25 ) (.43 ) (.42 ) (.01 ) — Net asset value, end of period 15.84 15.84 15.38 15.40 15.56 13.86 Total Return (%) .96 d 4.68 2.90 1.61 12.35 10.88 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 24.05 f 18.49 16.46 18.93 37.32 106.59 f Ratio of net expenses to average net assets e .29 f .28 .19 .29 .28 .25 f Ratio of net investment income to average net assets e 1.23 f 1.22 .79 1.77 2.20 .34 f Portfolio Turnover Rate 7.26 d 29.93 83.66 52.02 56.19 4.35 d Net Assets, end of period ($ x 1,000) 118 128 74 83 115 58 a From July 15, 2009 (commencement of operations) to October 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Amounts do not include the expenses of the underlying funds. f Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Satellite Alpha Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund.The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 50 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,002 Class A, 4,001 Class C and 4,003 Class I shares of the fund. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 450,312 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Net Realized Company 10/31/2013 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 54,920 3,285 14,157 (15 ) Dreyfus Emerging Markets Fund, Cl. I 138,094 8,568 33,975 (1,233 ) Dreyfus Global Absolute Return Fund, Cl. I 57,039 3,059 14,156 924 Dreyfus Global Real Estate Securities Fund, Cl I 65,412 5,270 16,988 1,631 Dreyfus Inflation Adjusted Securities Fund Cl. I 53,341 3,296 14,156 41 Dreyfus International Bond Fund Cl. I 70,098 4,502 18,404 (479 ) Dreyfus Natural Resources Fund, Cl. I 119,620 6,424 29,728 3,715 TOTAL † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2014 ($) Assets (%) Distributions ($) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I (1,367 ) 42,666 9.6 226 Dreyfus Emerging Markets Fund, Cl. I (2,553 ) 108,901 24.6 1,226 Dreyfus Global Absolute Return Fund, Cl. I (4,387 ) 42,479 9.6 — Dreyfus Global Real Estate Securities Fund, Cl I (2,013 ) 53,312 12.0 1,591 Dreyfus Inflation Adjusted Securities Fund Cl. I (242 ) 42,280 9.5 238 18 Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2014 ($) Assets (%) Distributions ($) Dreyfus International Bond Fund Cl. I 1,730 57,447 13.0 525 Dreyfus Natural Resources Fund, Cl. I 3,196 103,227 23.3 — TOTAL ) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $23,026 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2013.The fund has $17,403 of post-enactment short-term capital losses and $5,623 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2013 was as follows: ordinary income $7,405. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, there is no management fee paid to the Manager.The fund invests in other mutual funds advised by the Manager. All fees and expenses of the underlying funds are reflected in the underlying fund’s net asset value.The Manager has contractually agreed, from November 1, 2013 through March 1, 2015, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, brokerage commissions and extraordinary expenses) exceed 1.35% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking amounted to $54,012 during the period ended April 30, 2014. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $262 pursuant to the Distribution Plan. 20 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $334 and $87, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $385 for transfer agency services and $12 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $383 pursuant to the custody agreement. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended April 30, 2014, the fund was charged $4,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $44, Shareholder Services Plan fees $66, custodian fees $802, Chief Compliance Officer fees $736 and transfer agency fees $161, which are offset against an expense reimbursement currently in effect in the amount of $9,440. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2014, amounted to $34,404 and $141,564, respectively. At April 30, 2014, accumulated net unrealized appreciation on investments was $67,868, consisting of gross unrealized appreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 4—Subsequent Event: On June 17, 2014, the Company’s Board of Directors approved the liquidation of the fund. Accordingly, effective on or about July 7, 2014, no new or subsequent investments in the fund will be permitted. The fund’s assets will be liquidated and the proceeds distributed pro rata to fund shareholders effective on or about August 22, 2014. 22 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods and ranked in the fourth quartile of the Performance Group and Performance Universe in all periods (lowest in the Performance Group in the three-and four-year periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s underperformance and the additional steps taken to improve performance, including replacing in early 2014 an underlying fund in which the fund can invest. The Board stated its expectations for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board 24 noted that the fund pays management fees only at the underlying fund level and that the actual management fees of the fund and of all funds in the Expense Group except one were zero.They further noted that the fund’s total expenses were at the Expense Group median and above the Expense Universe median. Dreyfus representatives noted that Dreyfus has contractually agreed, until March 1, 2015, to assume the expenses of the fund so that the total annual direct fund and underlying funds operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions and extraordinary expenses) exceed 1.35% of the vaue of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus does not receive direct profits from the fund’s management fee, as the fund pays no direct management fee.As such, the Board did not consider an evaluation of profitability or economies of scale to be relevant.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted Dreyfus’ efforts to improve fund performance and agreed to continue to closely monitor performance. As described above, the Board did not consider profitability or economies of scale to be relevant since the fund does not pay a direct management fee. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 26 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s Bradley J. Skapyak Bradley J. Skapyak, President Date: June 25, 2014 By: /s/ James Windels James Windels, Treasurer Date: June 25, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
